
	

115 HR 4681 : No Assistance for Assad Act
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4681
		IN THE SENATE OF THE UNITED STATES
		April 25, 2018Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To limit assistance for areas of Syria controlled by the Government of Syria or associated forces,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the No Assistance for Assad Act. 2.FindingsCongress makes the following findings:
 (1)Seven years into the conflict in Syria, over 11 million Syrians have been displaced from their homes and more than 400,000 have been killed.
 (2)Since the conflict in Syria began, the United States has provided more than $7.6 billion to meet humanitarian needs of the Syrian people, making the United States the world’s single largest donor to the Syrian humanitarian response.
 (3)It is estimated that the reconstruction of Syria could cost between $200 and $350 billion. (4)According to the 2016 Transparency International Corruption Index, Syria is among the most corrupt countries in the world.
 (5)In October 2015, a visiting Russian delegation to Syria announced that Russian firms would lead in the effort to rebuild Syria, and Syrian President Bashar al-Assad reportedly said, Syria is ready to provide Russian companies with all the contracts worth hundreds of billions of dollars..
 (6)In August 2017, the Government of the People’s Republic of China hosted a trade fair in Syria, and a Chinese-Arab business group announced a $2 billion commitment from the Chinese government to fund the construction of industrial parks in Syria.
 3.Statement of policyIt is the policy of the United States that United States foreign assistance made available for early recovery, reconstruction, or stabilization in Syria should be used only in a democratic Syria or in areas of Syria not controlled by a government led by Bashar al-Assad or associated forces.
		4.Limitation on assistance for areas of Syria controlled by the Government of Syria or associated
			 forces
			(a)Limitation
 (1)In generalExcept as provided in subsection (c), for each of the fiscal years 2019 through 2023, amounts authorized to be appropriated or otherwise made available for assistance described in paragraph (2) may not be provided, directly or indirectly, for any area of Syria controlled by the Government of Syria or associated forces, as determined by the Secretary of State, unless a certification described in subsection (b) is in effect.
 (2)Assistance describedAssistance referred to in paragraph (1) is the following: (A)Assistance to carry out stabilization activities for the relevant area.
 (B)Assistance to carry out reconstruction activities for the relevant area. (b)Certification (1)In generalA certification described in this subsection is a certification submitted by the President to the appropriate congressional committees that contains a determination that the Government of Syria—
 (A)has ceased attacks against civilians and civilian infrastructure as such, including attacks against medical facilities and personnel, and the indiscriminate use of weapons, including through shelling and aerial bombardment, as demanded in United Nations Security Council Resolution 2254 (2015);
 (B)is taking verifiable steps to release all political prisoners and is providing full access to Syrian prisons for investigations by appropriate international human rights organizations;
 (C)is taking verifiable steps to remove from government positions senior officials of the Government of Syria who are complicit in the planning or commission of war crimes, crimes against humanity, or human rights abuses, as well as any government official subject to sanctions under any provision of law;
 (D)is organizing free and fair elections for a new government to be held in a timely manner and under the supervision of United Nations observers, with all Syrians, including members of the diaspora, eligible to participate, as supported in United Nations Security Council Resolution 2254 (2015);
 (E)is making tangible progress toward establishing an independent judiciary; (F)is demonstrating respect for and compliance with internationally recognized human rights and basic freedoms as specified in the Universal Declaration of Human Rights;
 (G)is taking steps to verifiably fulfill its commitments under the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction and the Treaty on the Non-Proliferation of Nuclear Weapons, is making tangible progress toward becoming a signatory to the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on their Destruction, and adhering to the Missile Technology Control Regime and other control lists, as necessary;
 (H)has halted the development and deployment of ballistic and cruise missiles; (I)is taking verifiable steps to remove from positions of authority within the military, intelligence, and security services those individuals who were in a position of authority or responsibility during the conflict, or who are in a position of authority or responsibility during a transition, who are determined to be responsible for or complicit in the torture, extrajudicial killing, or execution of civilians, to include those who were involved the planning or execution of plans to use chemical weapons;
 (J)is making verifiable progress in reforming the Syrian military and security services so as to minimize the Government of Syria’s reliance on Iran and Iranian proxy forces to act on behalf or in support of Syria; and
 (K)is in the process of organizing the safe and voluntary return of Syrian refugees and internally displaced persons to their homes so that Syrians may return without fear of retribution by the Government of Syria or associated forces.
 (2)Effective periodA certification shall be in effect under this subsection for a period of 90 days beginning on the date on which the President submits the certification to the appropriate congressional committees.
 (3)Renewal or reportNot later than 90 days after the date on which the President submits to the appropriate congressional committees a certification under this subsection the President shall submit to the appropriate congressional committees either—
 (A)a new certification under this subsection indicating that the conditions described in paragraph (1) are continuing to be met; or
 (B)a report that— (i)describes why the President is unable to make a new certification under this subsection; and
 (ii)contains a certification that no funds will be obligated or expended to provide assistance described in subsection (a) in contravention of subsection (a).
						(c)Exception
 (1)In generalThe limitation on assistance under subsection (a) shall not apply with respect to— (A)assistance for projects to be administered by local organizations that reflect the aims, needs, and priorities of local communities in Syria;
 (B)assistance for projects to meet basic human needs in Syria, including— (i)drought relief;
 (ii)assistance to refugees, internally displaced persons, and conflict victims; (iii)the distribution of food and medicine; and
 (iv)the provision of health services; and (C)assistance to carry out the activities described in subsection (b)(1)(G).
 (2)Report and determinationThe President shall submit to the appropriate congressional committees a report and determination for each of the fiscal years 2019 through 2023 on each project with respect to which this subsection applies during the preceding fiscal year, including—
 (A)a description of the project; (B)a description of how United States funds with respect to the project were used;
 (C)the geographic location or locations of the project; and (D)a determination with respect to whether the project benefited an official of the Assad regime.
 (3)Sense of CongressIt is the sense of Congress that, to the greatest extent practicable, the United States should not fund projects described in this subsection with respect to which the Government of Syria, any official of the Government of Syria, and any immediate family member of an official of the Government of Syria have a financial or material interest or are affiliated with the implementing partner of the project.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Foreign Relations and the Committee on Appropriations of the Senate. (2)Associated forcesThe term associated forces includes forces of the Government of the Russian Federation, the Government of the Islamic Republic of Iran, Iranian-backed proxy militias, and Hezbollah.
 (3)Directly or indirectlyThe term directly or indirectly includes assistance to multilateral institutions and international governmental organizations, such as the United Nations and related agencies, the International Monetary Fund, and the World Bank.
				5.Report on delivery of United States humanitarian assistance to Syria
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Administrator of the United States Agency for International Development shall submit to the appropriate congressional committees a report on delivery of United States humanitarian assistance to Syria.
 (b)Matters To be includedThe report required by subsection (a) shall include the following: (1)A description of the challenges of access to areas of Syria controlled by the Government of Syria or associated forces for purposes of providing United States humanitarian assistance, including assistance funded through multilateral institutions and international governmental organizations.
 (2)A description of where such United States humanitarian assistance has been able to be delivered in such areas.
 (3)A description of where such United States humanitarian assistance has been denied access in such areas.
 (4)A description of how the United States Government is working to improve access to such areas. (5)A description of the roles and responsibilities of United States allies and partners and other countries in the region in ensuring access to such areas.
 (6)A description of how such United States humanitarian assistance and implementing partners of such assistance are monitored and evaluated.
 (7)A description of the major challenges that the United States faces in monitoring such United States humanitarian assistance and how the United States is working to overcome such challenges.
 (8)A description of the strategy of the United States to deliver humanitarian assistance to areas of Syria controlled by the Government of Syria or associated forces and in which the Government of Syria or associated forces is impeding access to such areas.
 (c)DefinitionsIn this section, the term appropriate congressional committees and associated forces have the meanings given such terms in section 4(f).  Passed the House of Representatives April 24, 2018.Karen L. Haas,Clerk. 